Citation Nr: 1108989	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for residuals of a lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Francis, M. Jackson, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and S.P.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 6, 1996 to May 9, 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for residuals of a lumbar laminectomy.  In an April 2007 determination, the Board confirmed the denial of the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated September 2008, granted a Joint Motion for Remand (JMR).  By decision of February 2009, the Board remanded the claim for additional development of the record.  A February 2010 decision of the Board again denied the claim.  In November 2010, the Court granted a JMR.  The case is again before the Board for appellate consideration.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for residuals of a lumbar laminectomy.  Following a VA examination in May 2005, the examiner concluded the Veteran had a congenital low back condition at the time of service.  There was no evidence that the condition was permanently aggravated by service.  

Pursuant to the first JMR, the Board remanded the claim to obtain another medical opinion to clarify the nature of the Veteran's low back disability.  That opinion was procured in March 2009, and provided the basis of the Board's February 2010 decision that again denied the Veteran's claim.  The November 2010 JMR indicated the March 2009 opinion was inadequate.  

The November 2010 JMR also noted that an August 2009 statement from a private physician had not been associated with the claims folder, and should be obtained.  This opinion is currently in the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the VA physician who furnished the March 2009 opinion again review the claims folder and clarify his comments.  He should be requested to state whether spina bifida is a congenital defect or congenital disease process.  

(a)  If spina bifida is considered to be a congenital disease, the physician should state whether it preexisted service and, if so, provide an opinion concerning whether it permanently increased in severity (aggravated) beyond the natural progression of the disorder during service.  

(b)  If it is a congenital defect, it should be indicated whether there was any superimposed acquired back pathology found as a result of in-service occurrence or event.  

(c).  Finally, the physician should clarify the statement contained in his March 2009 opinion to the effect that the Veteran's current low back disability was at least as likely as not caused by his congenital spine abnormalities.  The "current" low back disorder should be identified and the relationship set out.  

If the physician who provided the March 2009 opinion is unavailable, the RO/AMC should have the claims folder reviewed by another physician who should respond to the above questions.  If it is determined that an additional examination is needed to respond to the above questions that should be scheduled.  Please reconcile your opinion, to the extent possible, with the private physician statement recently submitted, and on file after the prior review of the file.  The rationale for any opinion must be set forth.  

2.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

